DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments see Remarks/Arguments and amended claims, filed 11/29/2021, with respect to claims 1-4, 12, 14-16, 21-23, 25, and 28-29, have been fully considered and are persuasive. Therefore, the objection of claim 4 has been withdrawn. Furthermore, the rejection of claims 1-4, 12, 14-16, 21-23, 25, and 28-29 under 35 U.S.C. § 102 and 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) HANDLY et al., US 20160132930, and previously disclosed prior art reference(s) DUBERNAT, KAPPELER, HILLIER, GERSTENMEYER and NOWLAN. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 12, 14-16, 21, 25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over DUBERNAT, US 2016/0249173, herein further known as Dubernat, in view of KAPPELER, US 2014/0231184, herein further known as Kappeler, further in view of HILLIER, US 2016/0025837, herein further known as Hillier, and further in view of HANDLY et al., US 20160132930, herein further known as Handly.

Regarding claim 1, Dubernat discloses a wayfinder system, comprising: a plurality of beacons that provide overlapping coverage, each of the beacons locally storing information comprising a relative location of each beacon to an elevator (in at least paragraphs [0046] and [0048], wherein beacons 26-44 transmit information to the navigation device (an application on a smart phone) and the beacons further transmit distance on a location plan relative to the beacons 26-44, the access points of which beacons 26-44 are placed are for example elevators); 
a mobile device application that stores layout data of a building within which the plurality of beacons are located, the mobile device application operable to display directions to the elevator (in at least paragraphs [0034], [0043-0044], orientation table for the site is downloaded by the navigation device from the server the orientation table further includes information indicative of a direction towards which the intended user needs to move to reach each destination or at least a subset of the destinations when each of the beacons is reached and also paragraph [0046], a schematic or exact plan of the location surrounding the beacon 26 to 44 selected is displayed with the beacon 26 to 44 selected at the center of the display, and access points roughly or exactly where they are in space, in orientation and/or distance on the plan relative to the beacon 26 to 44); and 
the plurality of beacons operable to transmit the information to the mobile device application  (in at least paragraphs [0046] and [0048], wherein beacons 26-44 transmit information to the navigation device (an application on a smart phone) and the beacons further transmit distance on a location plan relative to the beacons 26-44, the access points of which beacons 26-44 are placed are for example elevators), the mobile device application operable to determine a position of the mobile device containing the mobile device application with respect to the elevator from the information transmitted by the plurality of beacons, the mobile device application operable to provide elevator service that specifies one or more of a departure floor and a destination floor.  
In the case that the prior art has been interpreted to not have a specific application, the feature of an application running on a cell phone would be obvious to a person of ordinary skill in the art and is further suggested by Fig. 10, wherein it appears as an application running on a cell phone.  Therefore even if an application is interpreted as not being explicitly disclosed, it would be obvious to a person of ordinary skill in the art at the time of the invention to have an application running on a phone in order to perform actions much quicker than a mobile website. 
	However, the system of Dubernat fails to explicitly state a wayfinder system wherein the mobile device application is operable to request elevator service.
Kappeler teaches a wayfinder system wherein the mobile device application is operable to request elevator service (in paragraphs [0042-0043], wherein when a user scans a tag, and selects a destination, an elevator request is input and a user is assigned an elevator based on the selected destination).  Kappeler further teaches that the destination specifies at least one of a departure floor and a destination floor (in paragraphs [0042-0043]).

One would be motivated to modify Dubernat in view of Kappeler for the reasons stated in Kappeler paragraph [0003], to navigate effectively in locations where an adequate satellite signal cannot be received, including underground locations or locations in a building.  Furthermore, the guidance system provides directions to the user for one or more destinations.
Additionally, the claimed invention is merely a combination of old, well known elements of mobile location and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
The system of Dubernat further fails to explicitly state a plurality of beacons that provide overlapping coverage.
Hillier teaches a plurality of beacons that provide overlapping coverage (in at least Fig. 4 and 5 and paragraphs [0062], wherein the transmission zone of each beacon is overlapping and further paragraph [0059] beacons correspond to elevators).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including a plurality of beacons that provide overlapping coverage as taught by Hillier.

 Additionally, the claimed invention is merely a combination of old, well known elements of mobile device locating and defining movement of a mobile device through an indoor environment, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
The system of Dubernat further fails to explicitly state the mobile device application is operable to calculate its position by triangulating from at least two of the plurality of beacons, each of the plurality of beacons separately identifiable by the mobile device application.
Handly teaches a system wherein the mobile device (paragraph [0024], mobile devices) application (Dubernat, at least FIG. 10) is operable to calculate its position by triangulating (paragraph [0024], trilateration calculation) from at least two of the plurality of beacons (paragraph [0024], three beacon activations), each of the plurality of beacons separately identifiable (paragraph [0024], grid of beacons, each with a unique identifier) by the mobile device application (paragraph [0024], interaction with the mobile device), AND (see also at least the Abstract, method and system uses beacon proximity activity to refine the location of a beacon and the relative position of one or more mobile devices to the beacon through a trilateration).

One would be motivated to modify Dubernat in view of  Handly for the reasons stated in Handly paragraph [0005], when mobile device is within range of beacon locations with greater accuracy, metric and analytic information can be derived from interactions with the beacon having greater relevancy to mobile devices.  
Additionally, the claimed invention is merely a combination of old, well known elements of locating mobile devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 Regarding claim 2, the combination of Dubernat, Kappeler, Hillier and Handly disclose all limitations of claim 1 as shown above. 
Dubernat further discloses the system wherein the information is transmitted via a wireless personal area network technology (in at least paragraphs [0022] and [0050], wherein Bluetooth technology is sued, wherein Bluetooth uses short-range radio waves while historically covering shorter distances associated with Personal Area Networks).
Regarding claim 3, the combination of Dubernat, Kappeler, Hillier and Handly disclose all limitations of claim 1 as shown above.  
Dubernat further discloses the system, wherein information is transmitted via Wi-Fi (in at least paragraph [0022], wherein Wi-fi beacons are usable with the present invention).  
Regarding claim 4, the combination of Dubernat, Kappeler, Hillier and Handly disclose all limitations of claim 1 as shown above.  
Dubernat further discloses the system, wherein the information is transmitted via Bluetooth low energy (in at least paragraphs [0022] and [0050], wherein Bluetooth low energy beacons are utilized).  
	Regarding claim 12, Dubernat discloses a method of directing a user via a mobile device application, the method comprising: elevator service from a mobile device application that specifies one or more of a departure floor and a destination floor (in at least paragraph [0040], wherein a user receives guidance information for example if reaching the destination requires going through an elevator, a message indicating that the elevator should be taken to the destination); receiving information at the mobile device application  that relates a position of a plurality of beacons with respect to an elevator (in at least paragraphs [0046] and [0048], wherein beacons 26-44 transmit information to the navigation device (an application on a smart phone) and the beacons further transmit distance on a location plan relative to the beacons 26-44, the access points of which beacons 26-44 are placed are for example elevators), calculating a position of the mobile device application with respect to the elevator from the information transmitted by the plurality of beacons, the information to be transmitted stored locally in each beacon, wherein the information stored locally in each beacon comprises a relative location of each beacon to the elevator  (in at least paragraphs [0046] and [0048], wherein beacons 26-44 transmit information to the navigation device (an application on a smart phone) and the beacons further transmit distance on a location plan relative to the beacons 26-44, the access points of which beacons 26-44 are placed are for example elevators and a schematic or exact plan of the location surrounding the beacon 26 to 44 selected is displayed with the beacon , and displaying directions to the elevator from the user's current position  (in paragraphs [0006] and [0046-0050], wherein beacons 26-44 transmit information to the navigation device (an application on a smart phone) and the beacons further transmit distance on a location plan relative to the beacons 26-44, the access points of which beacons 26-44 are placed are for example elevators and further the information is displayed for a user to navigate). 
The method of Dubernat fails to explicitly state a plurality of beacons that provide overlapping coverage.
Hillier teaches a plurality of beacons that provide overlapping coverage (in at least Fig. 4 and 5 and paragraphs [0062], wherein the transmission zone of each beacon is overlapping and further paragraph [0059] beacons correspond to elevators).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including a plurality of beacons that provide overlapping coverage as taught by Hillier.
One would be motivated to modify Dubernat in view of Hillier for the reasons stated in Hillier paragraph [0014], to share the relative positions of the beacons, based on the direction of movement of the mobile device.
 Additionally, the claimed invention is merely a combination of old, well known elements of mobile device locating and defining movement of a mobile device through an indoor environment, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of 
Furthermore, the method of Dubernat fails to explicitly state wherein the mobile device application is operable to calculate its position by triangulating from at least two of the plurality of beacons, each of the plurality of beacons separately identifiable by the mobile device application;
Handly teaches a method wherein the mobile device (paragraph [0024], mobile devices) application (Dubernat, at least FIG. 10) is operable to calculate its position by triangulating (paragraph [0024], trilateration calculation) from at least two of the plurality of beacons (paragraph [0024], three beacon activations), each of the plurality of beacons separately identifiable (paragraph [0024], grid of beacons, each with a unique identifier) by the mobile device application (paragraph [0024], interaction with the mobile device), AND (see also at least the Abstract, method and system uses beacon proximity activity to refine the location of a beacon and the relative position of one or more mobile devices to the beacon through a trilateration).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including to calculate its position by triangulating from at least two of the plurality of beacons, each of the plurality of beacons separately identifiable by the mobile device application as taught by Handly.
One would be motivated to modify Dubernat in view of  Handly for the reasons stated in Handly paragraph [0005], when mobile device is within range of beacon locations with greater accuracy, metric and analytic information can be derived from interactions with the beacon having greater relevancy to mobile devices.  

Furthermore, the method of Dubernat fails to explicitly state translating by the mobile device application the information transmitted by the plurality of beacons and the elevator to a "walking time" based upon user's normal walking speed to time the elevator service to an arrival time of a user to the elevator;
Kappeler teaches the method wherein the mobile device application method includes  translating by the mobile device application the information transmitted by the plurality of beacons and the elevator to a "walking time" based upon user's normal walking speed to time the elevator service to an arrival time of a user to the elevator (in at least paragraphs [0005] and [0043], wherein when the elevator should arrive is determined based on a known distance between the location of the tag and the entrance to the elevator and an average walking speed, wherein then it would be deduced as to how long the user has to walk to the elevator).
Dubernat further fails to explicitly state a wayfinder method including requesting elevator service.
Kappeler teaches a wayfinder method including requesting elevator service (in paragraphs [0042-0043], wherein when a user scans a tag, and selects a destination, an elevator request is input and a user is assigned an elevator based on the selected destination).  Kappeler further teaches that the destination specifies at least one of a departure floor and a destination floor (in paragraphs [0042-0043]).

One would be motivated to modify Dubernat in view of Kappeler for the reasons stated in Kappeler paragraph [0003], to navigate effectively in locations where an adequate satellite signal cannot be received, including underground locations or locations in a building.  Furthermore, the guidance system provides directions to the user for one or more destinations.
Additionally, the claimed invention is merely a combination of old, well known elements of mobile location and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14, the combination of Dubernat, Kappeler, Hillier and Handly disclose all limitations of claim 12 as shown above.  
Dubernat further discloses the method, further comprising determining a position of the mobile device with respect to the elevator from the information transmitted by the plurality of beacons (in at least paragraphs [0046] and [0048], wherein beacons 26-44 transmit information to the navigation device (an application on a smart phone) and the beacons further transmit distance on a location plan relative to the beacons 26-44, the access points of which beacons 26-44 are placed are for example elevators and a schematic or exact plan of the location surrounding the beacon 26 to 44 selected is displayed with the beacon 26 to 44 selected at the 
Regarding clam 15, the combination of Dubernat, Kappeler, Hillier and Handly disclose all limitations of claim 12 as shown above. 
The method of Dubernat further fails to explicitly state wherein calculating the position comprises triangulating a position of a mobile device operating the mobile device application with respect to the elevator from the information transmitted by a plurality of beacons, each of the plurality of beacons separately identifiable by the mobile device application.
Handly teaches a method wherein calculating the position comprises triangulating  (paragraph [0024], trilateration calculation) a position of a mobile device  (paragraph [0024], mobile devices) operating the mobile device application (Dubernat, at least FIG. 10) with respect to the elevator (Dubernat, in at least paragraphs [0046] and [0048] from the information transmitted by a plurality of beacons (paragraph [0024], three beacon activations), each of the plurality of beacons separately identifiable (paragraph [0024], grid of beacons, each with a unique identifier) by the mobile device application (paragraph [0024], interaction with the mobile device) AND (see also at least the Abstract, method and system uses beacon proximity activity to refine the location of a beacon and the relative position of one or more mobile devices to the beacon through a trilateration).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including calculating the position comprises triangulating a position of a mobile device operating the mobile device application with respect to the elevator from the information transmitted by a plurality of beacons, each of the plurality of beacons separately identifiable by the mobile device application as taught by Handly.

Additionally, the claimed invention is merely a combination of old, well known elements of locating mobile devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding clam 16, the combination of Dubernat, Kappeler, Hillier and Handly disclose all limitations of claim 12 as shown above.  
However, the method of Dubernat fails to explicitly state further comprising determining a movement speed of the mobile device
Kappeler teaches the method, further comprising determining a movement speed of the mobile device (in at least paragraphs [0005] and [0043], wherein when the elevator should arrive is determined based on a known distance between the location of the tag and the entrance to the elevator and an average walking speed). 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including further comprising determining a movement speed of the mobile device as taught by Kappeler.
One would be motivated to modify Dubernat in view of Kappeler for the reasons stated in Kappeler paragraph [0003], to navigate effectively in locations where an adequate satellite signal 
Additionally, the claimed invention is merely a combination of old, well known elements of mobile location and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
	Regarding claim 21, the combination of Dubernat, Kappeler, Hillier and Handly disclose all limitations of claim 1 as shown above. 
The method of Dubernat further discloses wherein the mobile device application is operable to determine a position of the mobile device with respect to the elevator from the information transmitted by the plurality of beacons (in at least paragraphs [0046] and [0048], wherein beacons 26-44 transmit information to the navigation device (an application on a smart phone) and the beacons further transmit distance on a location plan relative to the beacons 26-44, the access points of which beacons 26-44 are placed are for example elevators and a schematic or exact plan of the location surrounding the beacon 26 to 44 selected is displayed with the beacon 26 to 44 selected at the center of the display, and access points roughly or exactly where they are in space, in orientation and/or distance on the plan relative to the beacon 26 to 44).
Regarding claim 25, the combination of Dubernat, Kappeler, Hillier and Handly disclose all limitations of claim 1 as shown above.
	  Dubernat further discloses the system wherein the mobile device application is operable to calculate its position with respect to the predefined destination from the stored distance information between each of the plurality of beacons and the elevator car, each of the plurality of beacons separately identifiable by the mobile device application (in paragraphs [0046], [0048] and [0050-0051], wherein beacons 26-44 transmit information to the navigation device (an application on a smart phone) and the beacons further transmit distance on a location plan relative to the beacons 26-44, the access points of which beacons 26-44 are placed are for example elevators)
However, the system of Dubernat fails to explicitly state the mobile device application is operable to calculate its position by triangulating a position.
	Kappeler teaches the system wherein the mobile device application is operable to calculate its position by triangulating a position (paragraph [0024], trilateration calculation).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including the mobile device application is operable to calculate its position by triangulating a position as taught by Handly.
One would be motivated to modify Dubernat in view of  Handly for the reasons stated in Handly paragraph [0005], when mobile device is within range of beacon locations with greater accuracy, metric and analytic information can be derived from interactions with the beacon having greater relevancy to mobile devices.  
Additionally, the claimed invention is merely a combination of old, well known elements of locating mobile devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 28, the combination of Dubernat, Kappeler, Hillier and Handly disclose all limitations of claim 12 as shown above.  
 translating stored distance information between each of the plurality of beacons and the elevator to a 'walking time' based upon user's normal walking speed.
Kappeler teaches the method, further comprising translating stored distance information between each of the plurality of beacons and the elevator to a 'walking time' based upon user's normal walking speed (in at least paragraphs [0005] and [0043], wherein when the elevator should arrive is determined based on a known distance between the location of the tag and the entrance to the elevator and an average walking speed, wherein then it would be deduced as to how long the user has to walk to the elevator).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the beacon navigation system as disclosed by Dubernat with the elevator destination, routing, and calling as taught by Kappeler in order to navigate indoors effectively.    
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including comprising translating stored distance information between each of the plurality of beacons and the elevator to a 'walking time' based upon user's normal walking speed as taught by Kappeler.
One would be motivated to modify Dubernat in view of Kappeler for the reasons stated in Kappeler paragraph [0003], to navigate effectively in locations where an adequate satellite signal cannot be received, including underground locations or locations in a building.  Furthermore, the guidance system provides directions to the user for one or more destinations.
Additionally, the claimed invention is merely a combination of old, well known elements of mobile location and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the 
	Regarding claim 29, the combination of Dubernat, Kappeler Hillier and Handly disclose all limitations of claim 28 as shown above.  
However, the method of Dubernat fails to explicitly state comprising timing the elevator service to an arrival time of a user to the elevator.
Kappeler teaches the method, further comprising timing the elevator service to an arrival time of a user to the elevator (in at least paragraphs [0005] and [0043], wherein when the elevator should arrive is determined based on a known distance between the location of the tag and the entrance to the elevator and an average walking speed, wherein then it would be deduced as to how long the user has to walk to the elevator).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the beacon navigation system as disclosed by Dubernat with the elevator destination, routing, and calling as taught by Kappeler in order to navigate indoors effectively.    
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including comprising timing the elevator service to an arrival time of a user to the elevator as taught by Kappeler.
One would be motivated to modify Dubernat in view of Kappeler for the reasons stated in Kappeler paragraph [0003], to navigate effectively in locations where an adequate satellite signal cannot be received, including underground locations or locations in a building.  Furthermore, the guidance system provides directions to the user for one or more destinations.
Additionally, the claimed invention is merely a combination of old, well known elements of mobile location and navigation, and in the combination each element merely would have .

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dubernat in view of Kappeler, Hillier, and Hanley, further in view of GERSTENMEYER, US 2018/0237257, herein further known as Gerstenmeyer.

Regarding claim 22, the combination of Dubernat, Kappeler, Hillier and Handly disclose all limitations of claim 1 as shown above.
However, the system of Dubernat fails to explicitly state the mobile device application is operable to request elevator service that specifies a load.
Gerstenmeyer teaches the system wherein the mobile device application is operable to request elevator service that specifies a load (in paragraphs [0030-0032]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including the mobile device application is operable to request elevator service that specifies a load as taught by Gerstenmeyer.
One would be motivated to modify Dubernat in view of Gerstenmeyer for the reasons stated in Gerstenmeyer paragraph [0002], high transportation capacity (handling capacity HC) can thus be achieved.
Additionally, the claimed invention is merely a combination of old, well known elements of operating an elevator system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the 
	Regarding claim 23, the combination of Dubernat, Kappeler Hillier and Handly disclose all limitations of claim 1 as shown above.  
However, the system of Dubernat fails to explicitly disclose the mobile device application is operable to request elevator service that specifies a number of passengers.
 	Gerstenmeyer teaches the system wherein the mobile device application is operable to request elevator service that specifies a number of passengers (in paragraphs [0030-0032]).  
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including the mobile device application is operable to request elevator service that specifies a number of passengers as taught by Gerstenmeyer.
One would be motivated to modify Dubernat in view of Gerstenmeyer for the reasons stated in Gerstenmeyer paragraph [0002], high transportation capacity (handling capacity HC) can thus be achieved.
Additionally, the claimed invention is merely a combination of old, well known elements of operating an elevator system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

  	Claims 30, is rejected under 35 U.S.C. 103 as being unpatentable over Dubernat in view of Kappeler, Hillier and Handly, further in view of NIEWCZAS, US 2016/0204879, herein further known as Niewczas.

	Regarding claim 30, the combination of Dubernat, Kappeler, Hillier, and Handly disclose all limitations of claim 12 as shown above.
	However the method of Dubernat does not explicitly state, the requesting step is carried out in a passive manner based on a profile of a user of the mobile device application.
Niewczas teaches a method wherein the requesting step is carried out in a passive manner based on a profile of a user of the mobile device application (paragraph [0043, application running on the user device 105 may passively receive a beacon message).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including the requesting step is carried out in a passive manner based on a profile of a user of the mobile device application as taught by Niewczas.
One would be motivated to modify Dubernat in view of Niewczas for the reasons stated in Niewczas paragraph [0002], to provide the secondary functionality necessary to implement various context-sensitive applications. 
Additionally, the claimed invention is merely a combination of old, well known elements of beacon device management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 31, is rejected under 35 U.S.C. 103 as being unpatentable over Dubernat in view of Kappeler, Hillier, Handly, Niewczas, and further in view of Gerstenmeyer.

Regarding claim 31, the combination of Dubernat, Kappeler, Hillier, Handly disclose all limitations of claim 12 as shown above.
However, the method of Dubernat does not explicitly state, the profile comprises destination and time of day history for the user. 
Gerstenmeyer further teaches a method wherein the profile comprises destination and time of day history for the user (paragraph [0030], a utilization profile, times of day).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dubernat by including the profile comprises destination and time of day history for the user as taught by Gerstenmeyer.
One would be motivated to modify Dubernat in view of Gerstenmeyer for the reasons stated in Gerstenmeyer paragraph [0002], high transportation capacity (handling capacity HC) can thus be achieved.
Additionally, the claimed invention is merely a combination of old, well known elements of operating an elevator system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669